[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 23, 2007
                              No. 06-16089                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 06-80088-CR-JIC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

HAROLD BERNARD GREEN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (November 23, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Harold Bernard Green appeals his eighty-four month prison sentence
imposed after he pleaded guilty to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1). Green contends that the district court erred by

applying a four-level increase to his offense level for possessing a firearm “in

connection with” another felony offense, possession of cocaine, under United

States Sentencing Guidelines § 2K2.1(b)(5) (Nov. 2005).

       We review de novo the district court’s application and interpretation of the

Guidelines. United States v. Rhind, 289 F.3d 690, 693 (11th Cir. 2002). We

review its factfindings for clear error and will disturb them only if we are “left with

a definite and firm conviction that a mistake has been committed.” United States

v. Rodriguez-Lopez, 363 F.3d 1134, 1137 (11th Cir. 2004) (quotation marks

omitted).

       In calculating the guideline range for a firearm possession offense under 18

U.S.C. § 922(g), a four-level increase to the base offense level is required “[i]f the

defendant used or possessed any firearm or ammunition in connection with another

felony offense; or possessed or transferred any firearm or ammunition with

knowledge, intent, or reason to believe that it would be used or possessed in

connection with another felony offense . . . .” U.S.S.G. § 2K2.1(b)(5).1 The

government bears the burden of establishing by a preponderance of the evidence


       1
        This provision is now codified in subsection (b)(6) of the same guideline. See U.S.S.G.
§ 2K2.1(b)(6) (Nov. 2006).

                                               2
the facts necessary to support a sentencing enhancement. United States v. Kinard,

472 F.3d 1294, 1298 (11th Cir. 2006).

       In United States v. Smith, 480 F.3d 1277 (11th Cir.), cert. denied, No. 06-

11901, 2007 WL 1750209, at *1 (U.S. Oct. 1, 2007), we addressed the meaning of

the phrase “in connection with” in U.S.S.G. § 2K2.1(b)(5). Id. at 1280. We

concluded that the phrase “should be given its ordinary and natural meaning,” and

we “expressly rejected a more restrictive interpretation” that would require “the

firearm to serve a purpose related to the crime.” Id. (citations omitted). We also

noted that in previous cases applying other guideline provisions that include the

phrase “in connection with,” we have held that “in certain circumstances, mere

possession of a firearm can be enough to apply a sentencing enhancement.” Id.

(quoting United States v. Jackson, 276 F.3d 1231, 1234 (11th Cir. 2001)).

      Here, the district court found that Green may have intended to commit a

robbery with the firearm and that he may have possessed the cocaine to

“embolden” himself “prior to committing the robbery.” The district court also

found that Green may have possessed the firearm in order to protect “the small

amount of drugs that he kept for his personal use.” In light of Green’s criminal

history, which includes previous convictions for robbery and drug trafficking, as

well as the stun gun, ski mask, and ammunition found in the car at the time of



                                          3
Green’s arrest, we cannot say that the district court’s factfindings are clearly

erroneous. Those findings are based on reasonable inferences drawn from

undisputed facts, and are sufficient to warrant the “in connection with”

enhancement in this case.

      We find additional support for this conclusion in United States v. Hardin,

139 F.3d 813, 815 n.3 (11th Cir. 1998), where we affirmed without discussion a §

2K2.1(b)(5) enhancement of a defendant’s sentence for possessing a firearm in

connection with possessing methamphetamine. Our recent decision in Smith

further bolsters our conclusion. There, we held that “a preponderance of the

evidence supported the district court’s finding that [the defendant] possessed the

ammunition in connection with the other felony offenses of either cocaine

possession or resisting arrest, or both” where the only connection between the

firearm and cocaine possession charges was that the defendant committed them

simultaneously. Smith, 480 F.3d at 1280.

      AFFIRMED.




                                           4